
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3625
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To change the effective date for the
		  internet publication of certain information to prevent harm to the national
		  security or endangering the military officers and civilian employees to whom
		  the publication requirement applies, and for other purposes.
	
	
		1.Changed effective date for financial
			 disclosure forms of certain officers and employees
			(a)In generalExcept with respect to financial disclosure
			 forms filed by officers and employees referred to in subsection (b), section
			 8(a)(1) and section 11(a)(1) of the STOCK Act (5 U.S.C. App. 105 note) shall
			 take effect on December 8, 2012.
			(b)Financial Disclosure Forms Not Subject to
			 New Effective DateFinancial
			 disclosure forms filed by the following individuals shall not be subject to the
			 effective date under this section:
				(1)The President.
				(2)The Vice President.
				(3)Any Member of Congress.
				(4)Any candidate for Congress.
				(5)Any officer occupying a position listed in
			 section 5312 or section 5313 of title 5, United States Code, having been
			 nominated by the President and confirmed by the Senate to that position.
				2.Study and report
			(a)In generalNot later than 30 days after the date of
			 enactment of this Act, the Director of the Office of Personnel Management shall
			 contract with the National Academy of Public Administration (referred to in
			 this section as the National Academy) to—
				(1)conduct a study of issues raised by website
			 publication of financial disclosure forms as is required under the STOCK Act
			 (Public Law 112–105; 126 Stat. 291); and
				(2)issue a report containing findings and
			 recommendations.
				(b)Scope
			 of StudyThe study conducted
			 under subsection (a)(1) shall—
				(1)examine the nature, scope, and degree of
			 risk, including risk of harm to national security, law enforcement, or other
			 Federal missions and risk of endangerment, including to personal safety and
			 security, financial security (such as through identity theft), and privacy, of
			 officers and employees and their family members, that may be posed by website
			 and other publication of financial disclosure forms and associated personal
			 information;
				(2)examine any harm that may have arisen from
			 the current online availability of financial disclosure forms and associated
			 personal information of employees of the legislative branch, including any harm
			 to national security, law enforcement, or other Federal missions and any
			 endangerment that may have occurred, including to personal safety and security,
			 financial security (such as through identity theft), and privacy, of such
			 legislative branch officers and employees or their family members; and
				(3)include any other analysis that the
			 National Academy believes is necessary or desirable on the topic of the
			 study.
				(c)ReportNot later than 6 months after the date of
			 enactment of this Act, the National Academy shall submit to Congress and the
			 President a report that contains—
				(1)the findings of the study conducted under
			 subsection (a)(1);
				(2)recommendations for ways to avoid or
			 mitigate the risks identified in the study conducted under subsection (a)(1),
			 consistent with the goal of providing appropriate public disclosure of
			 potential conflicts of interest or instances of insider trading by Federal
			 officers or employees; and
				(3)any other recommendations that the National
			 Academy believes are necessary or desirable.
				3.Periodic transaction reports for
			 transactions of spouses and children
			(a)In general
				(1)Date reporting requirement commences in
			 House of Representatives and Executive BranchSection 2 of the Act entitled An Act
			 to prevent harm to the national security or endangering the military officers
			 and civilian employees to whom internet publication of certain information
			 applies, and for other purposes, approved August 16, 2012 (5 U.S.C.
			 App. 103 note), is amended by striking September 30, 2012 and
			 inserting January 1, 2013.
				(2)Extension to Executive BranchSection 2 of the Act entitled An Act
			 to prevent harm to the national security or endangering the military officers
			 and civilian employees to whom internet publication of certain information
			 applies, and for other purposes, approved August 16, 2012 (5 U.S.C.
			 App. 103 note), is amended by striking for reporting individuals
			 and all that follows through House of Representatives.
				(3)Technical and conforming
			 amendmentSection 2 of the
			 Act entitled An Act to prevent harm to the national security or
			 endangering the military officers and civilian employees to whom internet
			 publication of certain information applies, and for other purposes,
			 approved August 16, 2012 (5 U.S.C. App. 103 note), is amended by striking
			 such section 101 and inserting section 101 of such Act (5
			 U.S.C. App. 101).
				(b)Effective date; rule of
			 construction
				(1)Effective
			 dateThe amendments made by
			 subsection (a) shall take effect on January 1, 2013.
				(2)Rule of constructionBefore January 1, 2013, the amendments made
			 by subsection (a) shall not affect the applicability of section 2 of the Act
			 entitled An Act to prevent harm to the national security or endangering
			 the military officers and civilian employees to whom internet publication of
			 certain information applies, and for other purposes, approved August
			 16, 2012 (5 U.S.C. App. 103 note), as in effect on the day before the effective
			 date under paragraph (1).
				(c)Savings
			 clauseNothing in the
			 amendments made by subsection (a) shall be construed as affecting any
			 requirement with respect to the House of Representatives or the executive
			 branch in effect before January 1, 2013, with respect to the inclusion of
			 transaction information for a report under section 103(l) of the Ethics in
			 Government Act of 1978 (5 U.S.C. App. 103(l)).
			(d)No Change to Existing Senate
			 RequirementsNothing in this
			 section or the amendments made this section shall be construed as affecting the
			 requirement that took effect with respect to the Senate on July 3, 2012, which
			 mandates the inclusion of transaction information for spouses and dependent
			 children for a report under section 103(l) of the Ethics in Government Act of
			 1978 (5 U.S.C. App. 103(l)).
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
